Exhibit 10.4

ROLLOVER AGREEMENT
 
 
This ROLLOVER AGREEMENT (this "Agreement"), by and among Amber Parent Limited,
an exempted company incorporated in the Cayman Islands ("Parent"), Amber
Mergerco, Inc., a Florida corporation and a wholly-owned subsidiary of Parent
("Merger Sub"), and the shareholders of China Fire & Security Group, Inc., a
Florida corporation (the "Company"), listed on the signature page hereto (each,
a "Rollover Shareholder" and collectively, the "Rollover Shareholders"), is made
and entered into as of 20 May 2011. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Merger Agreement
(defined below).
 
WHEREAS, Parent and Merger Sub have entered into an Agreement and Plan of
Merger, dated as of the date hereof (as may be amended, supplemented or
otherwise modified from time to time, the "Merger Agreement"), by and among
Parent, Merger Sub and the Company, pursuant to which Merger Sub will merge with
and into the Company on the terms and subject to the conditions set forth in the
Merger Agreement and the Company shall remain as the Surviving Corporation;
 
WHEREAS, as a result of the Merger, the Company shall succeed to and assume all
the rights and obligations of Merger Sub in accordance with the Merger,
including the obligations of Merger Sub set forth in this Agreement, and
references in this Agreement to Merger Sub encompass the Surviving Corporation
after the Merger;
 
WHEREAS, each Rollover Shareholder desires to contribute the number of Company
Shares shown on Schedule 1 hereto opposite its name (the "Rollover Shares") to
Parent immediately prior to the Effective Time, in exchange for the number of
common shares of Parent shown on Schedule 1 hereto opposite its name
(the "Parent Issued Securities"); and
 
WHEREAS, the Rollover Shareholder named in Schedule 2 hereto (the "Cashed-Out
Shareholder") desires to contribute the number of Company Shares shown on
Schedule 2 hereto opposite its name (the "Cashed-Out Shares") to Merger Sub
immediately prior to the Effective Time, in exchange for an aggregate cash
payment from Merger Sub in an amount equal to the Deferred Amount, payable at
such time or times as are set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
               1. Definitions.  The following terms are defined as follows:
 
"Rollover Effective Time" means the time immediately prior to the Effective
Time.
 
"Shareholders Agreement" means the Shareholders Agreement among Parent, the
Rollover Shareholders and the other shareholders of Parent, to be entered into
on or about the Closing Date, containing terms and conditions substantially
consistent with the terms contained in this term sheet attached hereto as
Exhibit A and such other terms and conditions as are reasonably satisfactory to
Parent, as may be amended, restated or otherwise modified from time to time.
 
 
1

--------------------------------------------------------------------------------

 
2. Contribution of Rollover Shares.  At the Rollover Effective Time, each
Rollover Shareholder shall contribute the Rollover Shares held by it to the
capital of Parent and Parent shall accept as a contribution the Rollover
Shares.  In exchange for the Rollover Shares, Parent shall issue to each
Rollover Shareholder a pro rata (in kind and amount) portion of the share
capital of Parent (based on the number of Rollover Shares contributed by each
Rollover Shareholder) (the "Parent Issued Securities") at the same price per
share as is paid by the other shareholders of Parent in connection with the
Closing (the "Per Share Price"), assuming that the price per share paid in
respect of each Rollover Share is equal to the Merger Consideration payable in
respect of one Company Share under the Merger Agreement.  The number of Rollover
Shares to be contributed by and of Parent Issued Securities to be issued to each
Rollover Shareholder in accordance with this Section 2 is set forth next to such
Rollover Shareholder's name on Schedule 1 hereto.
 
                3. Contribution of Cashed-Out Shares; Deferred Amount.  (a) At
the Rollover Effective Time, the Cashed-Out Shareholder shall contribute the
Cashed-Out Shares  to Merger Sub and Merger Sub shall accept such contribution
of Cashed-Out Shares.  In exchange for the Cashed-Out Shares, Merger Sub shall
pay or cause to be paid to the Cashed-Out Shareholder after the Rollover
Effective Time as set forth in Section 3(b) below an amount in cash equal to the
product of (x) the total number of such Cashed-Out Shares contributed to Merger
Sub by the Cashed-Out Shareholder and (y) the Merger Consideration per share,
less applicable withholding Taxes, but subject to Section 12(c) (such amount, in
the aggregate for all Cashed-Out Shares, the "Deferred Amount").  The Cashed-Out
Shares contributed to Merger Sub shall be cancelled upon the Effective Time in
connection with the Merger.
 
(b)           Merger Sub shall pay or cause to be paid to the Cashed-Out
Shareholder the Deferred Amount as soon as practicable following such time as
the Surviving Corporation has funds sufficient to make such payment and is
permitted to make such payment under all applicable Laws and Contracts governing
Indebtedness of the Surviving Corporation and the Company Subsidiaries and in
any event, Merger Sub shall use its reasonable best efforts to make or cause to
be made such payment within three months after the Rollover Effective Time.
 
4. Equity Interests Other Than Rollover Shares and Cashed-Out Shares.  Other
than for the Rollover Shares and the Cashed-Out Shares, all equity securities of
the Company (including, for the avoidance of doubt, Company Options, Company
Restricted Shares and other Company Shares) held by each Rollover Shareholder
shall be treated at the Effective Time and upon consummation of the Merger as
set forth in the Merger Agreement and not be affected by the provisions of this
Agreement.
 
5. Conditions.  (a) The consummation of the contribution by each Rollover
Shareholder of the Rollover Shares pursuant to Section 2 hereof shall be subject
to the satisfaction or (in the case of clauses (i), (ii) and (iii)) waiver by
such Rollover Shareholder of the following conditions: (i) the execution and
delivery to such Rollover Shareholder by Parent of a copy of the Shareholders
Agreement duly executed by Parent; (ii) that the representations and warranties
of Parent contained in this Agreement shall be true and correct in all material
respects as of the Closing Date; (iii) that Parent shall have performed or
complied with in all material respects all covenants required to be performed or
complied with by it under this Agreement; (iv) the issuance of the Parent Issued
Securities to which such Rollover Shareholder is entitled under Section 2
concurrently with such contribution; and (v) the consummation of the Merger
immediately following such contribution.
 
 
2

--------------------------------------------------------------------------------

 
(b) The consummation of the issuance of the Parent Issued Securities by Parent
to each Rollover Shareholder pursuant to Section 2 hereof shall be subject to
the satisfaction or (in the case of clauses (v), (w) and (x)) waiver by Parent
of the following conditions: (v) the execution and delivery by each Rollover
Shareholder of a copy of the Shareholders Agreement duly executed by such
Rollover Shareholder, (w) that the representations and warranties of such
Rollover Shareholder contained in this Agreement shall be true and correct in
all material respects as of the Closing Date; (x) that such Rollover Shareholder
shall have performed or complied with in all material respects all covenants
required to be performed or complied with by it under this Agreement; (y) the
contribution by such Rollover Shareholder of the Rollover Shares to be
contributed by it under Section 2 and (z) the consummation of the Merger
immediately following such issuance of the Parent Issued Securities.
 
(c)           The contribution to Merger Sub and cancellation of the Cashed-Out
Shares pursuant to Section 3 hereof shall be subject to the consummation of the
Merger immediately following such cancellation.
 
6. Status of the Parent Issued Securities.  The Parent Issued Securities issued
to the Rollover Shareholder in consideration for the Rollover Shares shall be
issued and credited as fully paid as of the Effective Time.
 
7. Representations and Warranties by the Rollover Shareholders. Each Rollover
Shareholder hereby represents and warrants to Parent and Merger Sub, as of the
date hereof and as of the Rollover Effective Time, that:
 
(a) this Agreement constitutes the legal, valid and binding obligation of such
Rollover Shareholder, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by such Rollover
Shareholder does not conflict with, violate or cause a breach of any agreement,
contract or instrument to which such Rollover Shareholder is a party or any
judgment, order or decree to which such Rollover Shareholder is subject;
 
(b) the execution, delivery and performance by such Rollover Shareholder of this
Agreement requires no order, license, consent, authorization or approval of, or
exemption by, or action by or in respect of, or notice to, or filing or
registration with, any governmental body, agency or official, except, as
applicable, (i) for such filings and approvals as may be required by any
applicable state securities "blue sky" laws, (ii) for such as have been obtained
and (iii) where the failure to obtain any such order, license, consent,
authorization, approval or exemption or give any such notice or make any filing
or registration would not reasonably be expected to adversely affect the ability
of such Rollover Shareholder to perform its obligations hereunder;
 
(c) such Rollover Shareholder's Parent Issued Securities will be acquired for
such Rollover Shareholder's own account and not with a view to, or intention of,
or for sale in connection with, any distribution thereof in violation of
applicable federal and state securities laws;
 
(d) such Rollover Shareholder is an "Accredited Investor" as such term is
defined in Regulation D under the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;
 
 
3

--------------------------------------------------------------------------------

 
(e)  such Rollover Shareholder understands that the Parent Issued Shares
acquired hereunder are a speculative investment which involves a high degree of
risk of loss of the entire investment therein, that there are substantial
restrictions on the transferability of the Parent Issued Shares under the
applicable laws and the Shareholders Agreement, and that for an indefinite
period following the date hereof there will be no public market for the Parent
Issued Shares and that, accordingly, it may not be possible for such Rollover
Shareholder to sell the Parent Issued Shares in case of emergency or otherwise;
 
(f) such Rollover Shareholder's financial situation is such that such Rollover
Shareholder can afford to bear the economic risk of its investment in Parent for
an indefinite period of time, and such Rollover Shareholder can afford to suffer
the complete loss of such Rollover Shareholder's investment in Parent;
 
(g) such Rollover Shareholder and his or her representatives, including, to the
extent such Rollover Shareholder deems appropriate, such Rollover Shareholder's
professional, financial, tax and other advisors, have reviewed all documents
provided to them in connection with the investment in Parent, and such Rollover
Shareholder understands and is aware of the risks related to such investment;
 
(h) such Rollover Shareholder and his or her representatives have been given the
opportunity to examine all documents and to ask questions of, and to receive
answers from, Parent and its representatives concerning the terms and conditions
of the investment in Parent and related matters and to obtain all additional
information which such Rollover Shareholder or his or her representatives deem
necessary;
 
(i) such Rollover Shareholder's knowledge and experience in financial and
business matters are such that such Rollover Shareholder is capable of
evaluating the merits and risks of the investment in Parent;
 
(j) such Rollover Shareholder holds of record and owns beneficially the Rollover
Shares to be contributed by such Rollover Shareholder to Parent pursuant to this
Agreement, free and clear of any restrictions on transfer (other than any
restrictions under applicable federal and state securities laws), taxes,
security interests, liens or other encumbrances;
 
(k)  except as disclosed in Section 7(k) of the attached Rollover Disclosure
Schedule, as of the date hereof, and without regard to the disclosures in
Section 7(k) of the attached Rollover Disclosure Schedule, as of the Rollover
Effective Time, such Rollover Shareholder and each of its direct or indirect
shareholders or beneficial owners that is a PRC resident (as defined in SAFE
Circular 75) has taken all required steps to comply with any applicable rules
and regulations of SAFE, including, without limitation, completing any
registration and other procedures required by SAFE in respect of overseas
investments and "round trip" investments;
 
(l)  except as disclosed in any of the SEC Reports, neither such Rollover
Shareholder nor any of its Affiliates, nor any individual related by blood,
marriage or adoption to any of its Affiliates, is a party to any material
agreement, Contract, commitment or transaction with the Company or any Company
Subsidiary or has any
 
 
4

--------------------------------------------------------------------------------

 
material interest in any property used by the Company or any Company Subsidiary;
and
 
(m) to the extent the payment of the Merger Consideration to such Rollover
Shareholder pursuant to the Merger Agreement is or may be treated as a
distribution in redemption of stock for U.S. federal income Tax purposes, such
distribution shall be treated as a "substantially disproportionate redemption of
stock" with respect to such Rollover Shareholder pursuant to Code Section
302(b)(2) (after application of the constructive ownership rules of Code Section
318).
 
8. Representations and Warranties of Parent and Merger Sub.  Each of Parent and
Merger Sub represents and warrants to the Rollover Shareholders, as of the date
hereof and as of the Rollover Effective Time, that:
 
(a) Parent is an exempted company duly incorporated, validly existing and in
good standing under the laws of the Cayman Islands, and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of Florida;
 
(b) each of Parent and Merger Sub has all requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby;
 
(c) this Agreement constitutes the legal, valid and binding obligation of each
of Parent and Merger Sub, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by Parent and Merger Sub
does not conflict with, violate or cause a breach of any agreement, contract or
instrument to which Parent or Merger Sub is a party or any judgment, order or
decree to which Parent or Merger Sub is subject;
 
(d) the execution, delivery and performance by Parent and Merger Sub of this
Agreement requires no order, license, consent, authorization or approval of, or
exemption by, or action by or in respect of, or notice to, or filing or
registration with, any governmental body, agency or official except, as
applicable, (i) for such filings and approvals as may be required by any
applicable state securities "blue sky" laws, (ii) for such as have been obtained
and (iii) where the failure to obtain any such order, license, consent,
authorization, approval or exemption or give any such notice or make any filing
or registration would not reasonably be expected to adversely affect the ability
of Parent or Merger Sub to perform its obligations hereunder; and
 
(e) Immediately after the Closing, Parent shall have a number of shares
outstanding such that: (i) the number of shares of Parent held by the Rollover
Shareholders shall be equal to the number of Rollover Shares contributed by the
Rollover Shareholders to Parent pursuant to Section 2 above; and (ii) the number
of shares of Parent held by the shareholders of Parent other than the Rollover
Shareholders shall be equal to a fraction, the numerator of which shall be the
aggregate amount of the equity contributions of such shareholders made to Parent
in connection with the Closing, and the denominator of which shall be an amount
equal to the per share Merger Consideration.  Other than for the shares
described in clauses (i) and (ii) of the preceding sentence or as may be agreed
prior to Closing by Rollover Shareholders owning no less than 50% of the
Rollover Shares, immediately after the
 
5

--------------------------------------------------------------------------------

Closing, Parent shall not have issued any equity securities, securities
convertible into or exchangeable for equity securities, or options or warrants
to acquire the same.  Assuming that all Rollover Shares are contributed to
Parent at Closing as contemplated by Section 2 hereof and all Cashed-Out Shares
are contributed to Merger Sub at Closing as contemplated by Section 3 hereof,
the aggregate amount of the equity contributions of the shareholders of Parent
other than the Rollover Shareholders made at Closing shall not exceed
$165,000,000 (the "Equity Contribution Cap"); provided that (i) in the event
that the fees and expenses incurred by or on behalf of the Company, Parent and
their respective Representatives in connection with or in furtherance of the
Merger and the other transactions contemplated by this Agreement, the Merger
Agreement and the other agreements referenced herein and therein (including any
losses, damages, liabilities, costs or expenses relating to the defense or
settlement of any Actions relating to the Merger or any such other transactions
and regardless of whether any additional event or occurrence, in addition to the
consummation of the transactions contemplated by this Agreement, the Merger
Agreement and the other agreements referenced herein and therein is required to
give rise to such payment obligations) exceed an amount equal to $25,000,000,
the Equity Contribution Cap shall be increased by an amount equal to such
excess; and (ii) in the event that the amount of the Debt Financing provided by
the Lenders at Closing is less than $60,000,000, the Equity Contribution Cap
shall be increased by an amount equal to such deficiency.  Immediately after the
Closing, all shareholders of Parent shall hold the same class of shares.
 
9. Termination. This Agreement shall terminate and be of no further force or
effect upon the date of termination of the Merger Agreement in accordance with
its terms. Notwithstanding the foregoing, this Section 9 and Section 13 hereof
shall survive the termination of this Agreement.
 
10. No Transfer.  (a) Between the date of this Agreement and the consummation of
the transactions contemplated by this Agreement, none of the Rollover
Shareholders shall transfer, pledge, assign, encumber or otherwise dispose of
any Rollover Shares or Cashed-Out Shares and each of the Rollover Shareholders
shall abide by all covenants set forth in the Voting Agreement to which such
Rollover Shareholder is a party.
 
(b)           Except as may be agreed by Parent or as permitted under the
Shareholders Agreement, following the Rollover Effective Time, none of the
Rollover Shareholders shall transfer, pledge, assign, encumber or otherwise
dispose of any Parent Issued Securities, and each Rollover Shareholder shall
procure that no indirect transfer of Parent Issued Securities is made by the
direct or indirect shareholder of such Rollover Shareholder.
 
11. Company Covenants.  Each of the Rollover Shareholders agrees to cause the
Company to perform and comply with all of its covenants and agreements set forth
under the Merger Agreement that are to be performed or complied with in whole or
in part prior to the Closing Date.  Notwithstanding anything to the contrary set
forth in the preceding sentence, the Rollover Shareholders are signing this
Agreement solely and only in the Rollover Shareholders' capacities as
shareholders of the Company and, accordingly, nothing contained in this Section
11 shall in any way limit or affect any actions taken by any shareholder of any
Rollover Shareholder, or any trustee of any shareholder of any Rollover
Shareholder, in his capacity as an officer or director of the Company, and no
action taken in any such capacity as an officer or director of the Company shall
be deemed to constitute a breach of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
12. Other Covenants.  (a) Each Rollover Shareholder shall, severally but not
jointly, bear and pay, reimburse, indemnify and hold harmless Parent, Merger
Sub, the Company and any Affiliate thereof for, from and against any and all
liability for Taxes imposed under PRC Law (or an official interpretation
thereof) on Parent, Merger Sub and, after the Closing, the Company, or any
Affiliate thereof, arising from or attributable to (i) the receipt of any Merger
Consideration (or other amounts) by such Rollover Shareholder or its Affiliates
(including (x) in the case of either Li Brothers Holdings Inc. or Jin Zhan
Limited, China Honour Investment Limited, Jin Zhan Limited and Li Weigang, (y)
in the case of Vyle Investment, Inc., Brian Lin, and (z) in the case of Small
Special Technology, Inc., Zhang Weishe) pursuant to the Merger Agreement and
(ii) the receipt of Parent Issued Securities by such Rollover Shareholder or its
Affiliates (including (x) in the case of either Li Brothers Holdings Inc. or Jin
Zhan Limited, China Honour Investment Limited, Jinzhan Limited and Li Weigang,
(y) in the case of Vyle Investment, Inc., Brian Lin, and (z) in the case of
Small Special Technology, Inc., Zhang Weishe) in exchange for the contribution
of Rollover Shares to Parent pursuant to this Rollover Agreement (including, for
the avoidance of doubt, any PRC withholding Taxes imposed on Parent, Merger Sub,
the Company or any Affiliate thereof with respect to the payment of such amounts
described in clauses (i) and (ii) above).
 
(b)           Each Rollover Shareholder shall use its reasonable best efforts to
obtain, or cooperate with the Company such that Parent, Merger Sub and/or the
Company (as applicable) shall obtain, prior to the Closing, from all applicable
PRC Governmental Entities, written documentation evidencing that all of the
Permits required for the good standing of the Company Subsidiaries or relating
to "round trip" investments in respect of the Company or overseas investment by
such Rollover Shareholder or any of its Affiliates or beneficial owners who are
PRC residents (as defined under SAFE Circular 75) and are subject to any of the
registration or reporting requirements of SAFE Circular 75, have been obtained
as required by applicable PRC Law
 
(c)           The parties to this Agreement agree to treat the payment of the
Merger Consideration to each Rollover Shareholder pursuant to the Merger
Agreement as made in pursuance to a sale or exchange of a capital asset for U.S.
federal income tax purposes.  The parties to this Agreement further agree that
the payment of the Merger Consideration will not be subject to withholding Taxes
under Chapter 3 of the Code or under PRC law, except (i) as may be required as a
result of a change in relevant Law or published administrative practice by a
Governmental Entity on or prior to the Closing Date, (ii) as may be required
pursuant to a written notice received from any Governmental Entity on or prior
to the Closing Date (a copy of which shall be promptly provided to each
applicable Rollover Shareholder), or (iii) as may be required to be deducted and
withheld from amounts payable with respect to any Company Options, Company
Restricted Shares, or other Company Share-Based Awards, as to which Section
3.5(e) of the Merger Agreement governs.
 
(d)           At Parent's request, each Rollover Shareholder shall provide to
Parent such information as may be reasonably necessary for Parent or its direct
or indirect owners to file their U.S. federal, state, local, and non-U.S. Tax
Returns (including historic cost basis information).
 
(e)           Each Rollover Shareholder and Parent shall each negotiate the
terms and conditions of the Shareholders Agreement in good faith such that the
condition set forth in Section 5(b)(v) and Section 5(a)(i), respectively, shall
be satisfied.
 
 
7

--------------------------------------------------------------------------------

 
(f)           The provisions set forth in Schedule 3 hereto are incorporated by
reference herein and shall apply and be binding on the parties hereto with the
same force as the provisions set forth herein.
 
13. Miscellaneous.
 
(a) Notices.  Any notices or other communications required or permitted under,
or otherwise in connection with this Agreement, shall be in writing and shall be
deemed to have been duly given when delivered in person or upon confirmation of
receipt when transmitted by facsimile transmission or by electronic mail (but
only if followed by transmittal by overnight courier or hand delivery on the
next Business Day) or on receipt after dispatch by registered or certified mail,
postage prepaid, addressed, or on the next Business Day if transmitted by
international overnight courier, in each case as follows:
 
If to Parent, at:
 
Bain Capital Asia, LLC
47th Floor, Cheung Kong Center
2 Queen's Road, Central
Hong Kong
Attention:     Jonathan Zhu
Lihong Wang
Craig Boyce
Facsimile No.:  +852-3656-6801


with a copy (which shall not constitute notice to Parent) to:


Kirkland & Ellis International LLP
26th Floor, Gloucester Tower
The Landmark
15 Queen's Road, Central
Hong Kong
Attention:  David Patrick Eich
Jesse Sheley
Facsimile No.: +852-3761-3301


If to the Rollover Shareholder, to the address set forth on the signature page
hereto under the Rollover Shareholder's name, with a copy (in the case of notice
to Li Brothers Holdings Inc. or Jin Zhan Limited only) to
 
DLA Piper UK LLP
20th Floor, South Tower
Beijing Kerry Center
1 Guanghua Road
Chaoyang District
Beijing 100020, China
Attention:  Steven Liu
Facsimile No.: +86-10-6561-5158


 
8

--------------------------------------------------------------------------------

 
 
or, in each case, to such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party.
 
(b) Survival.  All representations and warranties contained herein or made in
writing by any party in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby indefinitely; provided that (i) the representations and warranties
contained in Section 7(l) of this Agreement shall survive the Closing for a
period of one year following the Closing and (ii) the representations and
warranties contained in Section 7(k) and Section 7(m) of this Agreement shall
survive the Closing for the applicable statute of limitations.
 
(c) Tax-Free Exchange.  The parties hereto intend that for U.S. federal tax
purposes, the contribution of the Rollover Shares by each Rollover Shareholder
and the receipt of the Parent Issued Securities by each Rollover Shareholder be
treated collectively as a transaction governed by Section 721 of the Code, and
none of such parties shall take any contrary position unless otherwise required
by a change in applicable law; provided, however under no circumstances is it
guaranteed that any contribution of the Rollover Shares by the Rollover
Shareholders and the receipt of Parent Issued Securities by the Rollover
Shareholders will be governed by Section 721 of the Code, and the parties hereto
acknowledge and agree that it is in their best interests to consult their own
advisors and to draw their own conclusions relating to the applicability of
Section 721 of the Code.
 
(d) Time of the Essence.  Time is of the essence for each and every provision of
this Agreement.  Whenever the last day for the exercise of any privilege or the
discharge or any duty hereunder shall fall upon any day that is not a Business
Day, the party having such privilege or duty may exercise such privilege or
discharge such duty on the next succeeding day which is a regular Business Day.
 
(e) Further Assurances.  From time to time following the date hereof, the
parties hereto shall execute and deliver such other instruments of assignment,
transfer and delivery (including the delivery by each Rollover Shareholder to
Parent or Merger Sub of certificates representing the Rollover Shares or the
Cashed-Out Shares) and shall take such other actions as any other party hereto
reasonably may request in order to consummate, complete and carry out the
transactions contemplated by this Agreement.
 
(f) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party hereto.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, Parent and the
Rollover Shareholder shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties hereto as closely as possible in
an acceptable manner to the end that transactions contemplated hereby are
fulfilled to the greatest extent possible.
 
 
9

--------------------------------------------------------------------------------

 
(g) Entire Agreement.  This Agreement, the Merger Agreement and the Voting
Agreements embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
 
(h) Specific Performance.  The parties hereto shall be entitled to enforce their
rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys' fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. Each
party hereto agrees and acknowledges that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that, in addition
to any other rights and remedies at law or in equity existing in its favor, each
party hereto shall be entitled to specific performance and/or other injunctive
relief from any court of law or equity of competent jurisdiction (without
posting any bond or other security) in order to enforce or prevent violation of
the provisions of this Agreement.
 
(i) Amendment and Waiver.  Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of Parent and each Rollover Shareholder.  The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
 
(j) Delivery by Facsimile and Electronically.  This Agreement and any signed
agreement or instrument entered into in connection thereto or contemplated
thereby, and any amendments hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or email, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation of a contract and each
such party forever waives any such defense.
 
(k) Applicable Law; Dispute Resolution.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Except as set forth in Schedule 3 hereto, any dispute or action
(whether sounding in contract, tort, equity or otherwise) against, arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be brought solely and exclusively in the Court of Chancery of the State of
Delaware; provided that if (and only after) such courts determine that they lack
subject matter jurisdiction over any such dispute or action, legal action shall
be brought in the Federal courts of the United States located in the State of
Delaware; provided, further that if (and only after) both the Court of Chancery
of the State of Delaware and the Federal courts of the United States located
 
 
10

--------------------------------------------------------------------------------

in the State of Delaware determine that they lack subject matter jurisdiction
over any such dispute or action, such action shall be brought in the United
States District Court for the Southern District of New York.  Each of the
parties hereto agrees that a final judgment (subject to any appeals therefrom)
in any such dispute or action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
such courts in respect of any legal dispute or action arising out of or relating
to this Agreement or the transactions contemplated hereby, and hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any dispute or action arising out of or relating to this
Agreement or the transactions contemplated hereby in any such court in
accordance with the provisions of this paragraph.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action in any such
court.  Each of the parties hereto hereby irrevocably and unconditionally
consents to service of process in the manner provided for notices in Section
13(a) above.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Law.
 
(l) Waiver of Jury Trial.  Each party hereto acknowledges and agrees that any
controversy or action which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation or action directly or indirectly arising
out of or relating to this Agreement or the transactions contemplated
hereby.  Each party certifies and acknowledges that (i) no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation or action, seek to
enforce the foregoing waiver, (ii) each party understands and has considered the
implications of this waiver, (iii) each party makes this waiver voluntarily, and
(iv) each party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this section 13(l).
 
(m) No Third Party Beneficiaries. There are no third party beneficiaries of this
Agreement and nothing in this Agreement, express or implied, is intended to
confer on any Person other than the parties hereto (and their respective
successors, heirs and permitted assigns), any rights, remedies, obligations or
liabilities.
 
(n) Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
party; provided that prior to the Closing, Parent or Merger Sub may assign this
Agreement (in whole but not in part) in connection with a permitted assignment
by Parent or Merger Sub, as applicable, of the Merger Agreement.  Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.
 
(o) Mutual Drafting.  Each party hereto has participated in the drafting of this
Agreement, which each party hereto acknowledges is the result of extensive
negotiations between the parties hereto.
 
 
11

--------------------------------------------------------------------------------

 
(p) Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(q) Counterparts. This Agreement may be executed by facsimile and in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
*         *         *         *         *
 
 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Rollover Agreement as
of the date first written above.
 

  AMBER PARENT LIMITED           By: /s/ Paul Edgerley     Name: Paul Edgerley  
  Title: Director               AMBER MERGERCO, INC.               By: /s/ Paul
Edgerley     Name: Paul Edgerley     Title: President and Secretary      

 
 
13

--------------------------------------------------------------------------------

 
 

  LI BROTHERS HOLDINGS INC.               By: /s/ Li Weigang     Name:  Li
Weigang     Title:  Director               By: /s/ Li Jincai    
Name:  Li Jincai
    Title:  Director               Address: _________________________    
_________________________     _________________________    
_________________________      

 
 
 


Signature Page to Rollover Agreement
 
14

--------------------------------------------------------------------------------

 



  VYLE INVESTMENT,  INC.               By: /s/ Brian Lin    
Name:  Brian Lin
    Title:  Director               Address: _________________________    
_________________________     _________________________    
_________________________      

 
 
 
 
 
Signature Page to Rollover Agreement
 
15

--------------------------------------------------------------------------------

 


  SMALL SPECIAL TECHNOLOGY INC.               By: /s/ Weishe Zhang    
Name:  Weishe Zhang
    Title:  Director               Address: _________________________    
_________________________     _________________________    
_________________________      

 
 
 


 

Signature Page to Rollover Agreement
 
16

--------------------------------------------------------------------------------

 

  JIN ZHAN LIMITED               By: /s/ Li Weigang    
Name:  Li Weigang
    Title:  Director               Address: _________________________    
_________________________     _________________________    
_________________________      



 
17

--------------------------------------------------------------------------------

 


 
Schedule 1
 
Name
 
 
Rollover Shares
Parent Issued Securities
Li Brothers Holdings Inc.
4,132,000
4,132,000
Jin Zhan Limited 768,000 768,000
Vyle Investment, Inc.
400,000
400,000
Small Special Technology Inc.
 400,000
400,000






 
18

--------------------------------------------------------------------------------

 



 
Schedule 2
 
Name
 
 
Cashed-Out Shares
Deferred Amount
Li Brothers Holdings Inc.
1,222,222
$11,000,000 (less
withholding Taxes, but
subject to Section 12(c))


 
19

--------------------------------------------------------------------------------

 


